Nationwide Life and Annuity Insurance Company: ·Nationwide Provident VLI Separate Account A Prospectus supplement dated May 1, 2010 to Prospectus dated May 1, 2008 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. Effective on the later of June 7, 2010, or the date of any required state regulatory approval, the current Monthly Administrative Charge is increased from $7.50 to $11.00, $9.50 for policies issued in the State of New York. All references in the prospectus to the current Monthly Administrative Charge are revised accordingly. 2. Effective May 1, 2010, the following underlying mutual funds are available as investment options under your contract: · Franklin Templeton Variable Insurance Products Trust – Templeton Global Bond Securities Fund: Class 3 · Janus Aspen Series – Global Technology Portfolio: Service II Shares · Van Eck Variable Insurance Products Trust – Van Eck VIP Global Hard Assets Fund: Class R1 3. Effective May 1, 2010, the "Appendix A" is amended to include the following: Franklin Templeton Variable Insurance Products Trust - Templeton Global Bond Securities Fund: Class 3 Investment Adviser: Franklin Advisors, Inc. Investment Objective: High current income, consistent with preservation of capital, with capital appreciation as a secondary consideration. Janus Aspen Series - Global Technology Portfolio: Service II Shares Investment Adviser: Janus Capital Management LLC Investment Objective: Long-term growth of capital. Van Eck Variable Insurance Products Trust - Van Eck Variable Insurance Products Global Hard Assets Fund: Class R1 (formerly, Van Eck Worldwide Insurance Trust - Worldwide Hard Assets Fund: Class R) Investment Adviser: Van Eck Associates Corporation Investment Objective: Long-term capital appreciation by investing primarily in hard asset securities.Income is a secondary consideration. 4. The following sub-accounts are only available in policies for which good order applications were received before May 1, 2010: · Nationwide Variable Insurance Trust - AllianceBernstein NVIT Global Fixed Income Fund:Class III 5. Your prospectus offers the following underlying mutual funds as investment options under your policy.Effective May 1, 2010, these underlying mutual funds changed names as indicated below: Old Name New Name Alger American Fund - Alger American Small Cap Growth: Class O Shares Alger Small Cap Growth Portfolio: Class I-2 Shares Dreyfus Variable Investment Fund - Developing Leaders Portfolio: Initial Shares Dreyfus Variable Investment Fund - Opportunistic Small Cap Portfolio: Initial Shares 1 AIM Variable Insurance Funds - AIM V.I. Capital Appreciation Fund: Series I Shares AIM Variable Insurance Funds (Invesco Variable Insurance Funds) - Invesco V.I. Capital Appreciation Fund: Series I Shares AIM Variable Insurance Funds - AIM V.I. Capital Development Fund: Series I Shares AIM Variable Insurance Funds (Invesco Variable Insurance Funds) - Invesco V.I. Capital Development Fund: Series I Shares Nationwide Variable Insurance Trust: Gartmore NVIT Emerging Markets Fund-Class I Nationwide Variable Insurance Trust: NVIT Emerging Markets Fund-Class I Nationwide Variable Insurance Trust: Gartmore NVIT Emerging Markets Fund-Class III Nationwide Variable Insurance Trust: NVIT Emerging Markets Fund-Class III Nationwide Variable Insurance Trust: Van Kampen NVIT Real Estate Fund - Class I Nationwide Variable Insurance Trust: NVIT Real Estate Fund - Class I Van Eck Worldwide Insurance Trust - Worldwide Bond Fund: Class R Van Eck VIP Trust - Global Bond Fund: Class R1 Van Eck Worldwide Insurance Trust - Worldwide Bond Fund: Initial Class Van Eck VIP Trust - Global Bond Fund: Initial Class Van Eck Worldwide Insurance Trust - Worldwide Emerging Markets Fund: Class R Van Eck VIP Trust - Emerging Markets Fund: Class R1 Van Eck Worldwide Insurance Trust - Worldwide Emerging Markets Fund: Initial Class Van Eck VIP Trust - Emerging Markets Fund: Initial Class Van Eck Worldwide Insurance Trust - Worldwide Hard Assets Fund: Initial Class Van Eck VIP Trust - Global Hard Assets Fund: Initial Class Wells Fargo Advantage Funds(R) Variable Trust - VT Small Cap Growth Fund Wells Fargo Advantage VT Small Cap Growth Fund 6. Effective May 1, 2010, the following underlying mutual funds liquidated and have merged into a new underlying mutual fund as indicated below: Liquidated Underlying mutual fund Merged Underlying Mutual Fund Nationwide Variable Insurance Trust: Gartmore NVIT Global Utilities Fund-Class I Nationwide Variable Insurance Trust: NVIT Multi-Manager Large Cap Value Fund - Class I Nationwide Variable Insurance Trust: Gartmore NVIT Global Utilities Fund-Class III Nationwide Variable Insurance Trust: NVIT Multi-Manager Large Cap Value Fund - Class I Nationwide Variable Insurance Trust: NVIT Global Financial Services Fund-Class I Nationwide Variable Insurance Trust: NVIT Multi-Manager Large Cap Value Fund - Class I Nationwide Variable Insurance Trust: NVIT Global Financial Services Fund-Class III Nationwide Variable Insurance Trust: NVIT Multi-Manager Large Cap Value Fund - Class I Nationwide Variable Insurance Trust: NVIT Health Sciences Fund-Class I Nationwide Variable Insurance Trust: NVIT Multi-Manager Large Cap Growth Fund - Class I Nationwide Variable Insurance Trust: NVIT Health Sciences Fund-Class III Nationwide Variable Insurance Trust: NVIT Multi-Manager Large Cap Growth Fund - Class I Nationwide Variable Insurance Trust: NVIT Technology and Communications Fund-Class I Nationwide Variable Insurance Trust: NVIT Multi-Manager Large Cap Growth Fund - Class I Nationwide Variable Insurance Trust: NVIT Technology and Communications Fund-Class III Nationwide Variable Insurance Trust: NVIT Multi-Manager Large Cap Growth Fund - Class I Nationwide Variable Insurance Trust: NVIT U.S. Growth Leaders Fund-Class I Nationwide Variable Insurance Trust: NVIT Multi-Manager Large Cap Growth Fund - Class I 7. The “Legal Proceedings” section of your prospectus is replaced with the following: Nationwide Financial Services, Inc. (NFS, or collectively with its subsidiaries, "the Company") was formed in November 1996.NFS is the holding company for Nationwide Life Insurance Company (NLIC), Nationwide Life and Annuity Insurance Company (NLAIC) and other companies that comprise the life insurance and retirement savings operations of the Nationwide group of companies (Nationwide).
